Supreme Court of Texas
                            őőőőőőőőőőőőőőőőőőőő
                            Misc. Docket No. 22-9016
                            őőőőőőőőőőőőőőőőőőőő

    Denial of Request to Transfer Case from the Sixth Court of Appeals

  ɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟɟ

      The Supreme Court denies the request to transfer the following case from the
Sixth Court of Appeals District, Texarkana, Texas:

                           Case No. 06-21-00073-CV
                   The Estate of Leah Rita Tillotson, Deceased


      ORDERED by the Supreme Court of Texas, in Chambers,

                                     With the Seal thereof affixed at the City of
                                     Austin, this 28th day of February, 2022.


                                      _______________________________________
                                     ___
                                       ___
                                         ________
                                               _ ________
                                                       ____
                                                          ___________________
                                                                           _ ________
                                      BLAKE A. HAWTHORNE, CLERK
                                      THE SUPREME COURT OF TEXAS